Citation Nr: 0203167	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  93-18 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a 
cervical spine disability, for the period prior to January 
21, 1992.

2.  Entitlement to a rating higher than 10 percent for a 
lumbosacral spine disability, for the period prior to January 
21, 1992.

3.  Entitlement to service connection for left carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1976.

This appeal was initially before the Board of Veterans' 
Appeals (Board) from October 1991 and September 1992 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  The issues 
addressed in the October 1991 rating decision concerned 
entitlement to increased ratings for cervical and lumbosacral 
spine disabilities.  In that decision, the RO increased the 
veteran's rating from noncompensable to 10 percent disabling 
for each of the disabilities, effective in April 1991, the 
date of claim for increase.  The September 1992 rating 
decision addressed, among other things, the issue of whether 
new and material evidence had been submitted to reopen a 
claim for service connection for left carpal tunnel syndrome.  
In that decision, the RO found that new and material evidence 
had not been submitted. 

In a decision dated in August 1995, the Board determined that 
new and material evidence had been submitted, and reopened 
the claim for service connection for left carpal tunnel 
syndrome.  The Board then remanded the case for additional 
development with regard to the issues of service connection 
for left carpal tunnel syndrome, as well increased ratings 
for cervical and lumbosacral spine disabilities.  The Board 
also remanded the inextricably intertwined issue of whether 
service connection for cervical and lumbar radiculopathy was 
warranted.    

Following the requested development, in a February 1997 
determination, the RO denied service connection for left 
carpal tunnel syndrome on the merits.  The RO granted service 
connection for cervical radiculopathy and rated that 
disability in conjunction with the already service-connected  
cervical strain.  The recharacterized disability, cervical 
strain with cervical radiculopathy and degenerative changes, 
was rated as 20 percent disabling, effective from January 21, 
1992.  The RO also recharacterized the veteran's lumbosacral 
strain as lumbar strain with extensive degenerative changes 
at L5-S1, and rated the disability in conjunction with the 
already service-connected lumbosacral strain as 40 percent 
disabling, effective from January 21, 1992. 

In a decision dated in June 1998, the Board denied, among 
other things, entitlement to:  1) service connection for left 
carpal tunnel syndrome, 2) an evaluation higher than 10 
percent for cervical strain, for the period prior to January 
21, 1992, and 3) an evaluation higher than 10 percent for 
lumbosacral strain, for the period prior to January 21, 1992.  
Also denied were claims for ratings higher than 20 percent 
(for the neck disorder) and 40 percent (for the low back 
disorder), both of which became effective on January 21, 
1992.

Subsequently, the veteran appealed the Board's June 1998 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In July 1999, the Court granted a joint 
motion to vacate and remand, and vacated the Board's decision 
with respect to the issues of service connection for left 
carpal tunnel syndrome, and increased ratings for cervical 
and lumbar spine disabilities for the period prior to January 
21, 1992.  The Court noted that the veteran had withdrawn his 
appeal for increased ratings for the period beginning on that 
date.  

In a decision dated in February 2000, the Board remanded the 
issues currently on appeal for additional development by the 
RO.  The requested development has been accomplished and the 
case has been returned to the Board.

It is noted that in the February 2000 decision, the Board 
referred the issues of entitlement to increased ratings for 
cervical and lumbosacral spine disabilities, as well as 
entitlement to a total disability rating due to individual 
unemployability, to the RO.  The RO has not yet addressed 
these issues; they are referred for further action by the RO.  

It is also noted that subsequent to the Board's February 2000 
remand, the claims file was transferred from the New Orleans, 
Louisiana, RO, to the No. Little Rock, Arkansas, RO, in view 
of the veteran's change of address.


FINDINGS OF FACT

1.  During the period prior to January 16, 1992, the 
veteran's cervical spine disability was primarily manifested 
by full range of motion, with pain on motion. 

2.  For the period from January 16, 1992, to January 21, 
1992, the veteran's cervical spine disability was manifested 
by full range of motion, and no more than moderate 
intervertebral disc syndrome, with recurrent attacks, 
consisting of weakness and pain radiating to the upper 
extremities. 

3.  During the period prior to January 21, 1992, the 
veteran's lumbosacral spine disability was primarily 
manifested by pain and slight limitation of motion.  

4.  The veteran had the onset of left carpal tunnel syndrome 
during active duty.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no more, for a 
cervical spine disability for the period from January 16, 
1992, to January 21, 1992, have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5290, 5293 (2001); 66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  

2.  The criteria for a rating higher than 10 percent for a 
cervical spine disability for the period prior to January 16, 
1992, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5290, 5293 (2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).  

3.  The criteria for a rating higher than 10 percent for a 
lumbosacral spine disability for the period prior to January 
21, 1992, have not been met.  38 U.S.C.A. §§ 1155,  5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159).  

4.  Left carpal tunnel syndrome was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102, 3.159).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to the VA's duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107.  The new law 
applies to all claims filed on or after the date of the law's 
enactment, as well as to claims filed before the date of the 
law's enactment, and not yet finally adjudicated as of that 
date.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (2000).  Pertinent regulations 
(which implement the Act but, with the exception of the 
provision governing claims to reopen on the basis of new and 
material evidence, do not create any additional rights) were 
recently promulgated.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  Except as otherwise noted, these regulations are 
also effective November 9, 2000.  Id.

When a law or regulation changes during the pendency of a 
veteran's appeal, the version most favorable to the veteran 
applies, absent contrary intent.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In this case, the RO has not yet had an opportunity to 
consider the claims on appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claims without first remanding 
them to the RO, as the requirements of the new law have 
essentially been satisfied.  

The Board notes that by virtue of the September 1992 
statement of the case (SOC), as well as December 1992 and 
February 1997 supplemental statements of the case (SSOC), the 
veteran was advised of the law and regulations governing the 
claims, and, hence, was given notice of the information and 
evidence necessary to substantiate the claims.  Furthermore, 
the pertinent medical records have been obtained and 
associated with the claims file, and the veteran has been 
afforded comprehensive VA examinations in connection with the 
claims on appeal.  Moreover, there is no indication that 
there is any outstanding evidence that needs to be obtained.  
Hence, adjudication of the issues on appeal, without remand 
to the RO for initial consideration under the new law poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

The Board notes that in a statement dated in June 2001, the 
veteran's attorney indicated that the veteran had not waived 
RO consideration of additional evidence that had been 
submitted subsequent to the Board's remand in February 2000.  
He requested that the RO consider such evidence, and issue a 
supplemental statement of the case, if the claim is denied.  
The evidence submitted since the Board's February 2000 remand 
(and since the last (February 1997) SSOC of record), pertains 
to the claim of service connection for left carpal tunnel 
syndrome.  As  explained later in the decision, the Board is 
granting service connection for left carpal tunnel syndrome; 
therefore, there is no prejudice to the veteran in not 
remanding this issue to the RO for their consideration and 
for issuance of an SSOC.  Further, since this evidence 
pertains solely to the left carpal tunnel syndrome, there 
would be no purpose for a remand with regard to the increased 
rating issues.  Thus, there is no prejudice to the veteran in 
proceeding with adjudication of the issues on appeal, without 
first remanding to the RO.  See Bernard, supra.  

Increased Rating for the Period Prior to January 21, 1992

The record indicates that by means of an April 1977 rating 
decision, the veteran was awarded service connection for 
resolving lumbosacral and cervical strain.  A noncompensable 
evaluation was assigned at that time.  On April 1, 1991, the 
RO received a claim for increased rating.  In a rating 
decision dated in October 1991, the RO awarded a 10 percent 
rating for cervical strain, and a 10 percent rating for 
lumbosacral strain; these ratings were made effective from 
April 1, 1991.  In a decision dated in February 1997, the RO 
recharacterized the veteran's lumbosacral disability as 
lumbar strain with extensive degenerative changes at L5-S1, 
and rated him 40 percent disabled, effective from January 21, 
1992.  The RO also recharacterized the cervical spine 
disability to cervical strain with cervical radiculopathy and 
degenerative changes, and rated him 20 percent disabled, 
effective from January 21, 1992.  The veteran asserts that he 
is entitled to a rating higher than 10 percent for his 
cervical and lumbosacral spine disabilities, for the period 
prior to January 21, 1992.  

In a decision dated in June 1998, the Board determined that 
entitlement to a rating higher than 10 percent for the 
lumbosacral and cervical spine disabilities, for the period 
prior to January 21, 1992, was not warranted.  At that time, 
the Board did not consider any radicular symptoms that may 
have been evident prior to January 21, 1992, because service 
connection for radiculopathy was made effective on January 
21, 1992, and because the veteran did not appeal that 
effective date. 

As mentioned previously, the veteran subsequently appealed 
the Board's June 1998 decision to the Court.  In a joint 
motion to vacate and remand the Board's decision, dated in 
June 1999, it was noted that the October 1991 RO decision 
that set forth the ratings for the cervical and lumbar spine 
disorders prior to January 21, 1992, was not final.  It was 
also noted that all symptoms associated with the cervical and 
lumbosacral spine disabilities, to include radiculopathy, 
should be considered for periods prior to January 21, 1992.  
Pursuant to the joint motion, the Court vacated the June 1998 
decision, and remanded the matter to the Board.  At this 
juncture the Board notes that, with respect to the claims for 
increased ratings, the focus of this decision will be on the 
relevant evidence prior to January 21, 1992.  

The pertinent medical evidence of record includes a treatment 
report dated March 14, 1991, which indicates that the 
veteran's chief complaints included, in pertinent part, lower 
back pain.  He reported having had intermittent "para lower 
T spine muscle spasms" since service.  Examination showed 
right cervical muscle spasm.  The treatment note does not 
indicate that the lower back was examined.  The diagnosis 
included, in pertinent part, rule out neck strain and "low T 
spine strain."  He was referred to orthopedics.

A treatment report dated April 1, 1991, notes the results of 
various diagnostic tests that had been performed, to include 
x-rays; the report indicates that cervical spine x-rays 
showed loss of normal cervical curvature.      

An orthopedic treatment report, dated June 6, 1991, indicates 
that the veteran reported a 2 year history of neck pain.  He 
denied arm pain or weakness.  Physical examination showed a 
negative Spurling's sign and full range of motion of the 
cervical spine.  Reflexes of the upper extremities were 
normal.  Motor and sensory examination of the upper 
extremities was normal.  X-rays were reportedly negative.  
The diagnosis was muscle sprain/strain.  He was referred to 
physical therapy, and was to return to the orthopedic clinic 
in 6 months.  

A physical therapy evaluation report, dated in June 1991, is 
primarily illegible, due to poor handwriting.  The legible 
portions of the report indicate that sensation to light touch 
and pin prick was  grossly intact,  that deep tendon reflexes 
were present, and that the diagnosis was degenerative joint 
disease.  The veteran was described as alert and in no acute 
distress.

A VA examination report, dated in August 1991, indicates that 
the veteran had had  soreness in the back of his neck, as 
well as the left side of his neck for eight months.  He had 
also had intermittent aching low back pain for a few years.  
Examination showed good posture.  There were no obvious 
deformities.  Range of motion testing of the cervical spine 
showed forward flexion to 50 degrees, backward extension to 
50 degrees, lateral flexion to 40 degrees, and rotation to 55 
degrees.  Range of motion testing of the lumbar spine showed 
forward flexion to 86 degrees, backward extension to 26 
degrees, lateral flexion to 36 degrees, and rotation to 23 
degrees.  Deep tendon reflexes were +1 and equal.  Straight 
leg raising was positive on the right.  X-rays of the 
cervical spine were negative.  X-rays of the lumbar spine 
were negative, other than the presence of a foreign body seen 
over the right iliac wing.  

An VA orthopedic treatment report, dated in December 1991, 
indicates that the veteran reported intermittent pain in the 
left trapezius.  There was no midline cervical pain.  The 
pain was worse with vigorous activity.  There were no 
neurologic complaints.  Examination showed normal range of 
motion.  There was pain with lateral bending to the right.  
There was mild tenderness over the left trapezius.  The 
impression was myofascial pain.  He was referred to physical 
therapy.  It was noted that he had been previously referred 
to physical therapy, but that he was unable to go.  

A physical therapy evaluation was conducted on January 9, 
1992.  It was noted that the veteran had been referred for 
treatment of the paraspinal muscles at the cervical and 
lumbosacral spine.  Report of findings on examination is 
primarily illegible, again due to poor handwriting.  Portions 
which are legible indicate that the veteran was independent 
in activities of daily living, that sensation to light touch 
and pin prick was grossly intact, and that deep tendon 
reflexes were equal bilaterally. 

An occupational therapy evaluation report, dated January 16, 
1992, indicates that the veteran had complaints of neck and 
back pain.  He "reported radiating pain down the extremities 
appearing to be stemming from the neck."  He did not appear 
to have any limitations in active range of motion, except for 
complaints of pain.  Examination showed hand strength to be 
38 pounds on the right, and 33 pounds on the left.  The 
examiner noted that the veteran had generalized weakness in 
the bilateral upper extremities, which appeared to be limited 
secondary to reports of pain.  

A treatment report dated January 21, 1992, indicates that the 
veteran reportedly awakened that morning with numbness of the 
hand and pain radiating to the elbow on one side.  The 
treatment report noted than an EMG study was scheduled for 
later that morning.  Examination showed tenderness on the 
left side of the neck.  The treatment report noted that 
cervical spine x-rays showed "spurring from C4 C7."  

It is not clear if an EMG study was in fact conducted on 
January 21, 1992.  The record includes an undated EMG study 
which indicates, in pertinent part, that there was no 
evidence of cervical or lumbar radiculopathy.  A July 1992 
EMG report notes that the veteran had had a full EMG study 
for cervical and lumbar radiculopathy 4 months earlier, and 
that it was negative.  An EMG report, dated in August 1992, 
indicates that the findings were indicative of right C7 
radiculopathy.  An EMG report, dated in November 1992, 
indicates that the veteran had chronic bilateral L5-S1 
radiculopathy.  

Medical treatment records dated subsequent to January 21, 
1992, indicate that the veteran has had continual evaluation 
and treatment for his cervical and lumbar spine symptoms, to 
include neurological symptoms.  These records show that the 
veteran's complaint of hand numbness was attributed to carpal 
tunnel syndrome.  At the time of VA examination in July 1992, 
X-ray examination revealed essentially normal lumbar and 
cervical spine.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. §  4.3 
(2001). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2001); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The veteran's cervical and lumbar spine disabilities may be 
evaluated by application of the criteria set forth under DC 
5010, 5290, 5292, 5293, and 5295. 

Diagnostic Code 5010 directs that traumatic arthritis is to 
be rated under DC 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The cervical and lumbar 
vertebrae are considered a group of minor joints.  38 C.F.R. 
§ 4.45.

Under DC 5290, limitation of motion of the cervical spine is 
rated 10 percent for slight impairment, 20 percent for 
moderate impairment, and 30 percent for severe impairment.  
Under DC 5292, limitation of motion of the lumbar spine is 
rated 10 percent for slight impairment, 20 percent for 
moderate impairment, and 40 percent for severe impairment.  

Under DC 5293, intervertebral disc syndrome is rated 10 
percent when the disability is mild.  A 20 percent rating is 
assigned when the disability is moderate, with recurring 
attacks.  A 40 percent rating is assigned when the disability 
is severe, with recurring attacks, intermittent relief.  A 60 
percent rating is assigned for pronounced disability, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293.  

Under DC 5295, lumbosacral strain is rated 10 percent 
disabling when there is characteristic pain on motion.  A 20 
percent rating is assigned when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assigned for severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.

The Board has reviewed the evidence of record and finds that 
a 20 percent rating may be assigned for the cervical spine 
disability, effective from January 16, 1992.  A rating in 
excess of 10 percent is not warranted for the period prior to 
January 16, 1992.  

The record indicates that the first time the veteran reported 
any neurologic complaints was on January 16, 1992.  At that 
time, he had radiating pain down the extremities, which 
appeared to be stemming from the neck.  Examination showed 
generalized weakness of the upper extremities, and no 
limitation in active range of motion, except for complaints 
of pain.  Neurological findings were not reported at that 
time.  The medical records dated subsequent to January 16, 
1992, indicate that the veteran has continued to have 
neurological symptoms.  The medical evidence also confirmed 
the presence of cervical radiculopathy by EMG study in August 
1992.  It is noted that a prior EMG study showed no evidence 
of cervical radiculopathy.  However, based on the veteran's 
neurological complaints on January 16, 1992, as well as the 
subjective and objective evidence of neurological symptoms 
shown after January 16, 1992, and resolving any doubt in 
favor of the veteran, the Board finds that recurrent attacks 
consistent with moderate intervertebral disc syndrome began 
as of January 16, 1992.  The Board, however, does not find 
evidence of severe intervertebral disc syndrome at that time.   
Other than the weakness and radiating pain that was noted on 
January 16, 1992, there were no other neurological complaints 
or findings during the period in question.  The Board finds 
that the symptoms manifested on January 16, 1992, are not 
indicative of severe intervertebral disc syndrome.    

The Board finds that a rating higher than 10 percent is not 
warranted for any period prior to January 16, 1992.  There 
were no neurological complaints or findings prior to that 
date.  Therefore, a higher rating under DC 5293 is not 
warranted. 

In addition, the Board finds that a rating higher than 10 
percent is not warranted under DC 5003/5010 and 5290 for the 
period in question.  It is noted that the medical records 
dated prior to January 21, 1992, indicate that the veteran 
had full range of motion of the cervical spine.  Examinations 
in June, August, and December 1991 noted normal/full range of 
motion.  Examination in January 1992 noted that there were no 
limitations in active range of motion (other than pain on 
motion).    The 10 percent rating assigned for the period 
prior to January 16, 1992, is adequate and appropriate 
compensation for the veteran's functional impairment caused 
by pain on motion.  As moderate limitation of motion is not 
shown by the evidence of record, a rating higher than 10 
percent is not warranted under DC 5290.  

The Board notes that treatment records during the period in 
question noted a diagnosis of degenerative joint disease; 
however, x-ray reports dated prior to January 21, 1992, did 
not establish the presence of arthritis.  Rather, x-rays  
conducted on January 21, 1992, were interpreted as showing 
the presence of arthritis.  (Later X-rays, in July 1992, did 
not.)  In any event, even if arthritis were present prior to 
January 21, 1992, a rating higher than 10 percent could not 
be awarded for arthritis of the cervical spine under DC 5010, 
as this is the maximum rating allowed under the rating code 
for a single joint involvement.  (The Board notes that x-rays 
conducted during the period in question also did not show the 
presence of arthritis of the lumbar spine.  However, even if 
the veteran had arthritis in both segments of the spine 
during the period in question, the maximum rating allowed for 
arthritis of the spine is 20 percent (e.g., 2 or more minor 
joints).  Thus, whether the disabilities of the cervical and 
lumbar spine are considered together under the arthritis 
rating code, or separately based on limitation of motion 
under the appropriate rating codes, the combined disability 
rating would be the same.)  

The Board further finds that a rating higher than 10 percent 
for a lumbosacral disability for the period in question has 
not been established under the applicable rating criteria.  
The Board notes that VA examination in August 1991 showed 
slight limitation of motion of the lumbar spine.  The veteran 
reported intermittent aching low back pain at that time.  
Outpatient treatment reports dated during the period in 
question also note complaints of low back pain.  Evidence of 
muscle spasm on extreme forward bending, or moderate 
limitation of motion is not shown during the period in 
question.  Therefore, a rating in excess of 10 percent is not 
warranted under DC 5292 or 5295.  It is noted that VA 
examination in August 1991 indicated that straight leg 
raising was positive on the right.  However, during the 
period in question, the record shows no complaints of 
recurrent attacks (of a neurological nature) with regard to 
the lower back; therefore, a rating in excess of 10 percent 
is not warranted under DC 5293. 

The Board finds that the preponderance of the evidence is 
against a rating higher than 10 percent for the lumbar spine 
disability for the period prior to January 21, 1992.  Also, 
the preponderance of the evidence is against a rating higher 
than 10 percent for the cervical spine disability for any 
period prior to January 16, 1992.  To this extent, the appeal 
must be denied  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Court has further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the claims file with these mandates in mind, 
the Board finds no basis to initiate consideration of an 
extraschedular rating for the period in question.  

Service Connection for Left Carpal Tunnel Syndrome

The veteran asserts that he experienced numbness and pain in 
both of his wrists during service, and that he has continued 
to have pain and numbness in both wrists since service.  He 
claims that left carpal tunnel syndrome was incurred in 
service.   

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303 (2001).  Service connection is granted for a 
disability when the facts, shown by evidence, establish that 
the particular disability was incurred coincident with 
service, or if preexisting such service, was aggravated 
therein.  Id.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran's service medical records indicate that in 
October 1974, he was referred to the EMG Clinic for 
evaluation of complaints of numbness and tingling in both 
hands.  An undated EMG report indicates that the veteran had 
delay across the right carpal tunnel and value at the upper 
end of normal across the left.  The impression was mild early 
carpal tunnel syndrome, right hand.  In November 1974, he was 
referred to the orthopedic department for evaluation for 
surgery; the clinical record  notes that the veteran had had 
"persistent weakness, etc. in hands," and that EMG 
suggested carpal tunnel syndrome.  The orthopedic evaluation, 
which was conducted in December 1974, indicates that only the 
right hand was evaluated; the impression was right carpal 
tunnel syndrome.  An EMG report, dated in January 1975, 
indicates an impression of right carpal tunnel syndrome, and 
a slight increase in sensory latency on the left median.  A 
subsequent (undated) evaluation conducted by the physical 
medicine division notes the EMG finding of increased sensory 
latency on the left median, but reports that the veteran had 
no symptomatology; the evaluation at that time concentrated 
on the right hand.

Post-service records include, in pertinent part, an 
orthopedic evaluation report, dated in February 1977, which 
indicates that the veteran reported that he had a two year 
history of intermittent numbness in the hands.  The veteran 
reported that he had been diagnosed with cubital tunnel 
syndrome, which had been confirmed by nerve conduction 
studies.  The veteran also reported that he had been treated 
with injections in the wrist and with medications, and that 
the condition had improved; however, he still had trouble 
with it off and on.  Examination of the hands revealed a 
negative Tinel's sign bilaterally.  There was no tenderness 
over the cubital tunnel.  There was a positive flexion test 
on the left.  The diagnosis at that time was bilateral 
cubital tunnel syndrome.  

A neurological examination report, dated in February 1977, 
indicates that the veteran complained of numbness in the left 
hand.  The examiner indicated that neurological findings were 
normal, "despite the [veteran's] complaint of 'a carpal 
tunnel syndrome on the left.'" 

Private medical records indicate that the veteran was seen in 
January 1986 for a left arm strain, which occurred while he 
was pulling and opening boxes.  He reported a history of left 
carpal tunnel syndrome.  The examiner noted increased 
numbness with hyperflexion, and decreased numbness with 
extension.  Tinel's sign was positive bilaterally.  There was 
some swelling proximal to the wrist on the dorsal aspect of 
the forearm.  The diagnosis was carpal tunnel syndrome, left 
more than right.  In March 1986, EMG and nerve conduction 
studies were performed, which showed delay of left median 
motor and sensory distal latencies compatible with carpal 
tunnel syndrome.  

VA medical records dated in 1991, and thereafter, note 
complaints of pain, weakness, and numbness in both wrists and 
hands, and provide a diagnosis of  bilateral carpal tunnel 
syndrome.  

A VA examination report, dated in July 1992, indicates, in 
pertinent part, that Phalen's test was positive for 
compression in both hands, indicating carpal tunnel syndrome.  
A report of an undated EMG/nerve conduction study (which was 
likely conducted sometime in early 1992), indicates that the 
results of the study were compatible with chronic compression 
of both median nerves at or about the wrist bilaterally, with 
more focal demyelination as seen in carpal tunnel syndrome.  
In December 1992, the veteran had a limited EMG study, which 
indicated the presence of bilateral carpal tunnel syndrome.  

A VA examination report, dated in October 1996, indicates 
that the veteran reported that during service, he had 
numbness of both of his hands; however, he was asked which 
one was worse, and he stated that the right was worse than 
the left.  He felt that because he reported that the right 
hand was worse, his left hand symptomatology was not 
considered.  The examiner did not address the question of 
whether left carpal tunnel syndrome had its onset in service.   

In February 2000, the Board remanded the veteran's claim for 
service connection for left carpal tunnel syndrome, to 
arrange for the VA physician who examined the veteran in 
October 1996 to again review the veteran's records, and to 
offer an opinion as to whether the veteran's left carpal 
tunnel syndrome had its onset during active service.  In June 
2000, the VA physician who examined the veteran in October 
1996 conducted a new review of the record.  The physician 
discussed how the service medical records evidencing 
complaints of numbness in both hands, as well as sensory 
abnormalities in each hand, were compatible with the 
veteran's  history that medical attention was focused on the 
right hand because it was more symptomatic than the left.  
The examiner stated that based on a review of the record, it 
was likely that the initial onset of left carpal tunnel 
syndrome was in service.  

Based on the June 2000 medical opinion, as well as the 
subjective complaints and objective findings indicative of 
left carpal tunnel syndrome, which were shown both in service 
and post-service, the Board finds that left carpal tunnel 
syndrome had its onset in service.  Accordingly, service 
connection is granted.  


ORDER

Entitlement to a 20 percent rating for a cervical spine 
disability is granted for the period beginning on January 16, 
1992, subject to the criteria which govern the payment of 
monetary awards.

Entitlement to a rating higher than 10 percent for a cervical 
spine disability for the period prior to January 16, 1992, is 
denied.

Entitlement to a rating higher than 10 percent for a 
lumbosacral spine disability for the period prior to January 
21, 1992, is denied.  

Service connection for left carpal tunnel syndrome is 
granted.

		
	N.R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

